J-S18004-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JAMIE CRUZ-RIVERA                          :
                                               :
                       Appellant               :   No. 209 MDA 2022

             Appeal from the PCRA Order Entered January 7, 2022
     In the Court of Common Pleas of Lancaster County Criminal Division at
                       No(s): CP-36-CR-0002987-2016

BEFORE: BENDER, P.J.E., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY BENDER, P.J.E.:                  FILED: JULY 5, 2022

       Appellant, Jamie Cruz-Rivera, appeals from the post-conviction court’s

January 7, 2022 order denying his timely-filed petition under the Post

Conviction Relief Act (PCRA), 42 Pa.C.S. § 9541-9546. Appellant argues that

the court erred by dismissing his petition, where his trial counsel acted

ineffectively by not filing a post-sentence motion and/or a direct appeal on

Appellant’s behalf.     Additionally, Appellant’s counsel, Dennis C. Dougherty,

Esq., has filed a Turner/Finley1 ‘no-merit’ letter and a petition to withdraw

from representing Appellant, to which Appellant has not responded.        After

careful review, we grant counsel’s petition to withdraw and affirm the order

denying Appellant post-conviction relief.




____________________________________________


1 Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and
Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).
J-S18004-22



      The facts underlying Appellant’s convictions are not pertinent to his

present appeal. The PCRA court summarized the procedural history of his

case, as follows:

      On May 31 2017, [Appellant] … appeared before the court and
      entered a negotiated guilty plea to two charges…, specifically to
      corruption of minors (count two) and unlawful contact with a
      minor (count three).1 The court accepted the guilty plea and
      proceeded to sentence [Appellant] on that date[,] in accordance
      with the terms of the negotiated plea agreement[,] to time served
      to twenty-three months[’] incarceration, five years of probation,
      restitution, and costs.     [Appellant] did not adjust well to
      supervision and was back before the court for a parole violation
      hearing on August 23, 2017. At that time, the Honorable Judge
      Howard F. Knisely found [Appellant] in violation of the terms of
      supervision and sentenced him to the unexpired balance of his
      parole term. [Appellant] was to be paroled after three months
      with special conditions and the continuation of the previously[-]
      imposed[,] five-year probation period.
         1 In violation of 18 Pa.C.S.[] § 6301(a)(1)(ii), and 18
         Pa.C.S.[] § 6318(a)(1), respectively.

      [Appellant] appeared before this court on May 24, 2019, this time
      for a probation violation.3 After a hearing, the court revoked
      [Appellant’s] probation and deferred sentencing pending the
      completion of a Pre-Sentence Investigation (“PSI”) to assist the
      court in fashioning an appropriate and reasonable sentence.
      Judgment of sentence was entered on August 22, 2019, when the
      court sentenced [Appellant] to an aggregate term of two to five
      years’ incarceration in a state correctional facility.4 No post[-
      ]sentence motion was filed, and no appeal was taken. [Appellant]
      was represented throughout both violation proceedings by
      privately retained counsel, Anthony J. Ratasiewicz, Esquire (‘‘trial
      counsel”).
         3   [Appellant’s] parole expired on March 11, 2018.
         4 Specifically, [Appellant] was sentenced to two to five
         years[’] incarceration on the corruption of minors count and
         two to five years[’] incarceration on the unlawful contact
         with a minor charge, said sentences to be served
         concurrently.

                                      -2-
J-S18004-22


     Acting pro se on March 20, 2020,5 [Appellant] submitted a
     pleading entitled “Motion for Withdrawl [sic] of Counsel Ineffective
     Assistance of Counsel (IAC).” Upon review, the [c]ourt deemed
     [Appellant’s] pleading to be a timely6 petition for post-conviction
     collateral relief under the PCRA, however, at the time of filing, the
     court was operating at a severely restricted capacity due to the
     statewide Judicial Emergency declared in response to the Covid-
     19 pandemic. Consequently, the court did not officially appoint
     counsel pursuant to Rule 904(A) of the Pennsylvania Rules of
     Criminal Procedure until June 19, 2020,8 at which time it
     appointed [Attorney] Dougherty … (“PCRA counsel”) to represent
     [Appellant] on his collateral claims, and granted leave to file an
     amended petition by August 19, 2020. Upon request of PCRA
     counsel, the court twice extended the deadline to allow counsel
     time to obtain the necessary files and records from [Appellant]’s
     trial counsel. Ultimately, an amended petition for [PCRA] relief
     was submitted on November 25, 2020, raising the single issue
     that trial counsel rendered ineffective assistance for failing to
     comply with [Appellant’s] alleged request to file a post-sentence
     motion and/or a direct appeal to the Superior Court.             The
     Commonwealth filed a response to the Amended Petition,
     conceding the need for an evidentiary hearing, which the court
     held on June 11, 2021.
        5 Although the filing was docketed by the Clerk of Courts on
        March 25, 2020, it is deemed filed on the date of mailing,
        March 20, 2020, rather than the date of docketing, pursuant
        to the “prisoner mailbox rule.” See Commonwealth v.
        Crawford, 17 A.3d 1279, 1281 (Pa. Super. 2011) (“Under
        the prisoner mailbox rule, we deem a pro se document filed
        on the date it is placed in the hands of prison authorities for
        mailing.”).
        6  Pursuant to 42 Pa.C.S.[] § 9545(b), a petition for relief
        must be filed within one year of the date the judgment of
        sentence becomes final. For purposes of the PCRA, a
        judgment of sentence becomes final at the conclusion of
        direct review, including discretionary review in the Supreme
        Court of Pennsylvania, or at the expiration of the time for
        seeking such review. [42 Pa.C.S.] § 9545(b)(3). See also
        Commonwealth v. Jones, 54 A3d 14, 17 (Pa. Super.
        2012). As [Appellant] did not file a notice of appeal with the
        Pennsylvania Superior Court, his judgment of sentence
        became final on September 22, 2019, when the period for
        filing an appeal with the Superior Court expired (30 days

                                     -3-
J-S18004-22


         after the judgment of sentence was entered on August 22,
         2019). [Appellant] filed his motion, which the court deemed
         to be a pro se PCRA petition, on March 20, 2020; it is timely.
         See Filing Discussion, supra n[.]5.
         8 In the interim, [Appellant] submitted a second pro se
         pleading entitled “Motion to Modify Sentence Nunc Pro Tunc”
         on April 21, 2020, which in substance repeats the alleged
         grounds for relief stated in [Appellant’s] filing of March 20,
         2020.

PCRA Court Order & Opinion (PCOO), 1/7/22, at 1-3 (unnecessary

capitalization and some footnotes omitted).

      At the close of the PCRA hearing, the court took the matter under

advisement.    On January 7, 2022, the court issued an order and opinion

dismissing Appellant’s petition. It explained that, after hearing the testimony

of Attorney Ratasiewicz and Appellant, it found “that while trial counsel’s

testimony was candid and credible, [Appellant’s] testimony was utterly lacking

in indicia of reliability and candor.” Id. at 6. Accordingly, the court did not

believe that Appellant had requested counsel to file a post-sentence motion

or direct appeal on his behalf and, thus, counsel did not act ineffectively by

failing to do so. Id. at 7.

      Appellant filed a timely notice of appeal, and he complied with the

court’s order to file a Pa.R.A.P. 1925(b) concise statement of errors

complained of on appeal.      Therein, Appellant preserved one issue for our

review: “The [PCRA c]ourt erred and abused its discretion in finding trial

counsel to be effective and his testimony credible when he testified that

[Appellant] did not ask for a post[-]sentence motion and/or direct appeal of

his probation violation sentence on August 22, 2019.”        Pa.R.A.P. 1925(b)

                                     -4-
J-S18004-22



Statement, 2/23/22, at 1 (single page). On February 28, 2022, the PCRA

court issued a Rule 1925(a) opinion, stating that it was relying on the rationale

set forth in its January 7, 2021 order and opinion to support its decision.

        On April 1, 2022, Attorney Dougherty filed with this Court an application

to withdraw from representing Appellant, along with a Turner/Finley no-

merit letter.2 Therefore, we must begin by determining if Attorney Dougherty

has satisfied the requirements for withdrawal.

        Counsel petitioning to withdraw from PCRA representation must
        proceed … under [Turner/Finley and] … must review the case
        zealously. Turner/Finley counsel must then submit a no-merit
        letter to the trial court, or brief on appeal to this Court, detailing
        the nature and extent of counsel’s diligent review of the case,
        listing the issues which petitioner wants to have reviewed,
        explaining why and how those issues lack merit, and requesting
        permission to withdraw.

        Counsel must also send to the petitioner: (1) a copy of the no
        merit letter/brief; (2) a copy of counsel’s petition to withdraw; and
        (3) a statement advising petitioner of the right to proceed pro
        se or by new counsel.

                                           ***

        [W]here counsel submits a petition and no-merit letter that …
        satisfy the technical demands of Turner/Finley, the court — trial
        court or this Court — must then conduct its own review of the
        merits of the case. If the court agrees with counsel that the claims
        are without merit, the court will permit counsel to withdraw and
        deny relief.

Commonwealth v. Doty, 48 A.3d 451, 454 (Pa. Super. 2012) (citation and

quotation marks omitted).


____________________________________________


2   As of the date of this writing, Appellant has not filed a pro se response.

                                           -5-
J-S18004-22



      Instantly, we conclude that Attorney Dougherty has complied with the

requirements of Turner/Finley. Specifically, in his no-merit letter, counsel

details the nature and extent of his review, addresses the ineffectiveness claim

Appellant raised in his PCRA petition, and discusses his conclusion that

Appellant’s issue lacks merit.    See No-Merit Letter at 6-9.       Additionally,

counsel served Appellant with a copy of the petition to withdraw and no-merit

letter, and he advised Appellant of his right to proceed pro se or with privately

retained counsel. See id. at 10; Motion to Withdraw, 4/1/22, at 2. Thus, we

now conduct an independent review of the merits of Appellant’s claim,

applying the following standard of review:

      “In reviewing the propriety of an order granting or denying PCRA
      relief, an appellate court is limited to ascertaining whether the
      record supports the determination of the PCRA court and whether
      the ruling is free of legal error.” Commonwealth v. Johnson, …
      966 A.2d 523, 532 ([Pa.] 2009). We pay great deference to the
      findings of the PCRA court, “but its legal determinations are
      subject to our plenary review.” Id.

Commonwealth v. Matias, 63 A.3d 807, 810 (Pa. Super. 2013).

      Appellant claimed in his pro se and amended petitions that he asked

Attorney Ratasiewicz to file a post-sentence motion to modify his sentence

and/or to withdraw his guilty plea, as well as a direct appeal from his judgment

of sentence, but counsel failed to do so.     Appellant averred that counsel’s

inaction caused the complete loss of Appellant’s direct appeal rights and

constitutes ineffective assistance of counsel.

      Preliminarily, we recognize that:



                                      -6-
J-S18004-22


      It is well-established that counsel is presumed to have provided
      effective representation unless the PCRA petitioner pleads and
      proves all of the following: (1) the underlying legal claim is of
      arguable merit; (2) counsel’s action or inaction lacked any
      objectively reasonable basis designed to effectuate his client’s
      interest; and (3) prejudice, to the effect that there was a
      reasonable probability of a different outcome if not for counsel’s
      error. The PCRA court may deny an ineffectiveness claim if the
      petitioner’s evidence fails to meet a single one of these prongs.
      Moreover, a PCRA petitioner bears the burden of demonstrating
      counsel’s ineffectiveness.

Commonwealth v. Franklin, 990 A.2d 795, 797 (Pa. Super. 2010) (citations

omitted).

      Additionally,

      [o]ur Supreme Court has held that counsel’s unexplained failure
      to file a requested direct appeal constitutes ineffective assistance
      per se, such that the petitioner is entitled to reinstatement of
      direct appeal rights nunc pro tunc without establishing prejudice.
      Commonwealth v. Lantzy, … 736 A.2d 564, 572 ([Pa.] 1999).

      However, before a court will find ineffectiveness of counsel for
      failing to file a direct appeal, the petitioner must prove that he
      requested a direct appeal and the counsel disregarded the
      request. Commonwealth v. Bath, 907 A.2d 619 (Pa. Super.
      2006).

Commonwealth v. Ousley, 21 A.3d 1238, 1244 (Pa. Super. 2011).

Similarly, before we will find counsel ineffective for failing to file post-sentence

motions, the petitioner must prove that he requested counsel file post-

sentence    motions,   but   that   counsel   disregarded    his   request.    See

Commonwealth v. Velasquez, 563 A.2d 1273, 1275 (Pa. Super. 1989)

(stating that counsel cannot “be deemed in effective for failing to do what he

was not requested to do”) (citations omitted).




                                       -7-
J-S18004-22



     In this case, the PCRA court found that Appellant did not request that

Attorney Ratasiewicz file a post-sentence motion or direct appeal.           It

explained:

     While [Appellant] … adequately pled that he requested, both orally
     and in writing, that his attorney file a direct appeal on his behalf,
     he … failed to provide the court with any credible proof to support
     a factual basis for this allegation. At the evidentiary hearing, the
     only two witnesses to testify were [Appellant] and his trial
     counsel. They both testified to having a verbal conversation in
     the holding cell behind the courtroom after the sentencing. Notes
     of Testimony (“N.T.’’)[, 6/11/21,] at 5, 9-10. Their testimony
     diverge[d], however, with regard to the substance of that
     conversation. While trial counsel ha[d] no recollection of being
     asked to pursue an appeal ([id.] at 6), [Appellant] maintain[ed]
     the two “talked about filing an appeal,” and that [Appellant] told
     [trial counsel] to talk to [Appellant’s] friend Jess and tell her how
     much money to send.” Id. at 10. [Appellant] further presented
     the court with a handwritten letter that he claim[ed] to have sent
     trial counsel requesting post[-]sentence motions and a direct
     appeal. See Pet. Evid. Hearing. Ex.1; see also Pet. Mot. to
     Withdraw Counsel at Ex. A; Pet. Mot. To Modify at Ex.1. Trial
     counsel [testified that he] never received that letter. N.T. at 6.
     The issue, therefore, turns on a single question of fact: did
     [Appellant] ask trial counsel, whether orally, in writing, or both,
     to file a direct appeal on his behalf? … [T]he answer to this
     question boils down to a matter of credibility. Does the court
     believe the testimony of trial counsel? Or does the court believe
     the testimony of [Appellant]?

     Having examined the conflicting testimony regarding the oral
     conversation after the sentencing hearing, the court turns next to
     the letter offered with [Appellant’s] pleadings and moved into
     evidence at the evidentiary hearing as [Appellant]’s Exhibit 1.
     This exhibit contains a copy of a handwritten letter [Appellant]
     claims he personally mailed to trial counsel within the time frame
     for filing an appeal. [Id.] at 10. [Appellant] explained that since
     he cannot read or write, he had another individual write the letter
     on his behalf. Id. [Appellant] did not, however, provide the name
     of that individual or call the individual to testify. Id. at 11.
     Although the letter bears the date of August 25, 2019, [Appellant]
     stated at the hearing that the date was incorrect. When pressed,

                                     -8-
J-S18004-22


     however, he could recall neither the date the letter was written[,]
     nor the date on which he claims to have mailed it. Id. Trial
     counsel testified that he never received the letter, although he has
     maintained the same office address both prior to and throughout
     his representation of [Appellant], including throughout the
     relevant appeal period. [Id. at] 6, 7-8. [Appellant] clearly knew
     his counsel’s correct mailing address; he testified to having
     retained counsel on several prior occasions and to providing copies
     of trial counsel’s business cards to past acquaintances. [Id.] at
     12.

     The court … heard and reviewed the live testimony of the
     witnesses and examined the various iterations of the letter
     submitted by [Appellant].         Considering the totality of the
     attendant circumstances, the court finds that while trial counsel’s
     testimony was candid and credible, [Appellant’s] testimony was
     utterly lacking in indicia of reliability and candor. He could not
     recall key details, such as the date on which he mailed the letter
     or who even wrote the letter for him. The letter itself bears no
     hallmarks of authenticity, having been written by an unnamed
     individual who [Appellant] failed to produce for authentication.
     Such a witness could easily have corroborated [Appellant]’s
     account that the letter was written and mailed … within the
     appropriate timeframe for a direct appeal.10 On the contrary, trial
     counsel is an experienced and respected member in good standing
     with the Pennsylvania Bar who has no motivation to testify
     untruthfully. He stated plainly that [Appellant] neither verbally
     requested[,] nor directed through written letter[,] that counsel file
     post[-]sentence motions or a direct appeal on his behalf. Trial
     counsel represented [Appellant] on more than one occasion prior
     to the instant matter without incident. In fact, [Appellant] himself
     admitted that trial counsel had never before failed to be
     responsive to his needs and that he had recommended trial
     counsel to others. [Id.] at 12. Based on all … these factors, it is
     apparent to the court that while [Appellant] may now wish he had
     requested that trial counsel file post[-sentence] motions or a
     direct appeal, [Appellant] simply cannot prove that he actually did
     so.
        10 The court further notes its independent observation that
        with [Appellant’s] original pleading of March 20, 2020
        (entitled “Motion to Withdrawl [sic] of Counsel”), he
        attaches (as Exhibit A) a two-sided letter that appears to be
        a photocopy of the letter [Appellant] claims to have mailed
        trial counsel. In his subsequent pleading of April 21, 2020

                                     -9-
J-S18004-22


         (entitled “Motion to Modify Sentence Nun Pro Tunc”),
         however, he attaches (Exhibit 1) a seemingly identical yet
         noticeably different letter. A cursory glance at this second
         letter would lead the unwary to believe the two exhibits are
         duplicates; however, a closer examination reveals that the
         exhibits contain two different letters. First, Exhibit A is a
         photocopy, while Exhibit 1 is an original document,
         handwritten in blue ink. Second, although the handwriting
         of the two letters appears to be the same, the wording is
         not actually identical. For example, there are misspellings
         in one letter that do not appear in the other and capitalized
         letters in one that are lower-case[] in the other. Most
         tellingly, however, is the simple difference in formatting —
         for example, a whole line of writing in one letter is broken
         into two lines in the other, and a word is hyphenated in one
         and not the other. Although the parties made no mention
         of these discrepancies or their meaning during the
         evidentiary hearing, the court finds [Appellant’s] intentional
         yet failed effort at producing identical letters to bear
         negatively on [Appellant’s] credibility and testimony as a
         whole.

PCOO at 4-7 (unnecessary capitalization omitted).

      Noting that “credibility determinations are the exclusive province of the

PCRA court[,]” Attorney Dougherty concludes that the ineffectiveness claim

Appellant seeks to raise herein is meritless.           No-Merit Letter at 9

(unnumbered) (citing Commonwealth v. Pate, 617 A.2d 754, 760 (Pa.

Super. 1992) (citations omitted)). We agree. The record supports the court’s

credibility determination that Appellant did not ask Attorney Ratasiewicz to file

post-sentence motions or a direct appeal; consequently, that determination is

binding on this Court. See Commonwealth v. Abu-Jamal, 720 A.2d 79, 99

(Pa. 1998) (“Just as with any other credibility determination, where the record

supports the PCRA court’s credibility determinations, those determinations are

binding on [the appellate] court.”). Because Appellant did not ask Attorney


                                     - 10 -
J-S18004-22



Ratasiewicz to file a post-sentence motion or direct appeal, counsel cannot be

deemed ineffective for failing to do so. Therefore, the PCRA court did not err

in dismissing Appellant’s petition, and we grant Attorney Dougherty’s petition

to withdraw.

     Order affirmed. Petition to withdraw granted.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/05/2022




                                    - 11 -